Exhibit 10.1

FUNKO, INC.
2017 INCENTIVE AWARD PLAN

Restricted Stock Unit Grant Notice

Funko, Inc., a Delaware corporation (the “Company”), pursuant to its 2017
Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants
to the holder listed below (“Participant”) the number of Restricted Stock Units
set forth below (the “RSUs”).  The RSUs are subject to the terms and conditions
set forth in this Restricted Stock Unit Grant Notice (the “Grant Notice”), the
Plan and the Restricted Stock Unit Agreement attached as Exhibit A (the
“Agreement”), each of which are incorporated into this Grant Notice by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Agreement.

Participant:

[__________]

Grant Date:

[________ __],

Number of Restricted Stock Units:

[__________]

Vesting Commencement Date:

[________ __, 201_]

Vesting Schedule:

 

The Participant will be deemed to have accepted the RSUs and agreed to be bound
by the terms and conditions of the Plan, the Agreement and this Grant Notice,
unless the Participant informs the Company in writing within 30 days immediately
following the date of the Company’s electronic or other written notification to
the Participant of the grant of the RSUs (the “Notification Date”) that the
Participant wishes to reject the RSUs. Failure to notify the Company in writing
of the Participant’s rejection of the RSUs during this 30-day period will result
in the Participant’s acceptance of the RSUs and the Participant’s agreement to
be bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice.

In addition, the Participant agrees to be bound by the terms and conditions of
the Plan, the Agreement and the Grant Notice by signing below following the
Notification.  

Participant agrees that he or she has reviewed the Agreement, the Plan and the
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to accepting the Grant Notice and fully understands all provisions
of the Grant Notice, the Agreement and the Plan.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Grant Notice or the
Agreement.  

FUNKO, INC.

PARTICIPANT

By:

 

By:

 

Print Name:

 

Print Name:

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TO RESTRICTED STOCK UNIT GRANT NOTICE

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.  

ARTICLE I.
general

1.1Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

1.2Incorporation of Terms of Plan.  The RSUs and the shares of Common Stock
(“Stock”) to be issued to Participant hereunder (“Shares”) are subject to the
terms and conditions set forth in this Agreement and the Plan, each of which is
incorporated herein by reference.  In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.

ARTICLE II.
award of restricted stock UNITS and DIVIDEND EQUIVALENTS

2.1Award of RSUs and Dividend Equivalents.  

(a)In consideration of Participant’s past and/or continued employment with or
service to any Company Group Member and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of RSUs set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Plan and this Agreement, subject to adjustments as provided in
Article 13 of the Plan.  Each RSU represents the right to receive one Share or,
at the option of the Company, an amount of cash as set forth in Section 2.3(b),
in either case, at the times and subject to the conditions set forth
herein.  However, unless and until the RSUs have vested, Participant will have
no right to the payment of any Shares subject thereto.  Prior to the actual
delivery of any Shares, the RSUs will represent an unsecured obligation of the
Company, payable only from the general assets of the Company.  

(b)The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding shares of Stock between the Grant Date and the date when the
applicable RSU is distributed or paid to Participant or is forfeited or
expires.  The Dividend Equivalents for each RSU shall be equal to the amount of
cash which is paid as a dividend on one share of Stock.  All such Dividend
Equivalents shall be credited to Participant and be deemed to be reinvested in
additional RSUs as of the date of payment of any such dividend based on the Fair
Market Value of a share of Stock on such date.  Each additional RSU which
results from such deemed reinvestment of Dividend Equivalents granted hereunder
shall be subject to the same vesting, distribution or payment, adjustment and
other provisions which apply to the underlying RSU to which such additional RSU
relates.

 

--------------------------------------------------------------------------------

 

2.2Vesting of RSUs and Dividend Equivalents.  

(a)Subject to Participant’s continued employment with or service to the Company
Group on each applicable vesting date and subject to the terms of this
Agreement, the RSUs shall vest in such amounts and at such times as are set
forth in the Grant Notice.  Each additional RSU which results from deemed
reinvestments of Dividend Equivalents pursuant to Section 2.1(b) hereof shall
vest whenever the underlying RSU to which such additional RSU relates vests.

(b)In the event Participant incurs a Termination of Service, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between Participant and the Company, Participant shall immediately forfeit any
and all RSUs and Dividend Equivalents granted under this Agreement which have
not vested or do not vest on or prior to the date on which such Termination of
Service occurs, and Participant’s rights in any such RSUs and Dividend
Equivalents which are not so vested shall lapse and expire.

(c)For purposes of this Section 2.2, the following definitions shall apply:

(i)“Cause” shall mean a Company Group Member having “Cause” to terminate
Participant’s employment or services, as such term is defined in any relevant
employment agreement between Participant and a Company Group Member; provided
that, in the absence of such agreement containing such definition, a Company
Group Member shall have “Cause” to terminate Participant’s employment or
services upon:  (i) gross neglect or willful misconduct by Participant of
Participant’s duties or Participant’s willful failure to carry out, or comply
with, in any material respect any lawful and reasonable directive of the Board;
(ii) conviction of Participant of, or Participant’s plea of no contest, plea of
nolo contendere or imposition of adjudicated probation with respect to, any
felony or crime involving moral turpitude or Participant’s indictment for any
felony or crime involving moral turpitude; (iii) Participant’s habitual unlawful
use (including being under the influence) or possession of illegal drugs on a
Company Group Member’s premises or while performing Employee’s duties and
responsibilities; (iv) Participant’s commission at any time of any act of fraud,
embezzlement, misappropriation, material misconduct, or breach of fiduciary duty
against the Company (or any predecessor thereto or successor thereof); or (v)
Participant’s material breach of this Agreement or any other confidentiality,
non-compete or non-solicitation covenant with a Company Group Member; provided
that such Company Group Member shall provide Participant with fifteen (15) days
prior written notice before any termination due to (a) or (e) (other than to the
extent that (a) relates to any fraud or intentional misconduct) with an
opportunity to meet with the Board and discuss or cure any such alleged
violation.

(ii) “Company Group” shall mean the Company and its Subsidiaries.

(iii)“Company Group Member” shall mean each member of the Company Group.

(iv)“Disability” shall have the meaning ascribed to such term in any relevant
employment agreement between Participant and a Company Group Member; provided
that, in the absence of such agreement containing such definition, “Disability”
shall mean Participant’s inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in

A-2

 

 

--------------------------------------------------------------------------------

 

death or that can be expected to last for a continuous period of not less than
twelve (12) months.

2.3Distribution or Payment of RSUs.  

(a)Participant’s RSUs shall be distributed in Shares (either in book-entry form
or otherwise) or, at the option of the Company, paid in an amount of cash as set
forth in Section 2.3(b), in either case, as soon as administratively practicable
following the vesting of the applicable RSU pursuant to Section 2.2, and, in any
event, within sixty (60) days following such vesting.  Notwithstanding the
foregoing, the Company may delay a distribution or payment in settlement of RSUs
if it reasonably determines that such payment or distribution will violate
Federal securities laws or any other Applicable Law, provided that such
distribution or payment shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution or payment will not
cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii), and provided further that no payment or distribution shall
be delayed under this Section 2.3(a) if such delay will result in a violation of
Section 409A.

(b)In the event that the Company elects to make payment of Participant’s RSUs in
cash, the amount of cash payable with respect to each RSU shall be equal to the
Fair Market Value of a Share on the day immediately preceding the applicable
distribution or payment date set forth in Section 2.3(a).  All distributions
made in Shares shall be made by the Company in the form of whole Shares, and any
fractional share shall be distributed in cash in an amount equal to the value of
such fractional share determined based on the Fair Market Value as of the date
immediately preceding the date of such distribution.

2.4Conditions to Issuance of Certificates.  The Company shall not be required to
issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions:  (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
and (C) the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable.

2.5Tax Withholding.  Notwithstanding any other provision of this Agreement:

(a)The Company Group has the authority to deduct or withhold, or require
Participant to remit to the applicable Company Group Member, an amount
sufficient to satisfy any applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by Applicable
Law to be withheld with respect to any taxable event arising pursuant to this
Agreement.  The Company Group may withhold or Participant may make such payment
in one or more of the forms specified below:

(i)by cash or check made payable to the Company Group Member with respect to
which the withholding obligation arises;

(ii)by the deduction of such amount from other compensation payable to
Participant;

(iii)with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by requesting
that the Company withhold

A-3

 

 

--------------------------------------------------------------------------------

 

a net number of vested shares of Stock otherwise issuable pursuant to the RSUs
having a then current Fair Market Value not exceeding the amount necessary to
satisfy the withholding obligation of the Company Group based on the maximum
statutory withholding rates in Participant’s applicable jurisdictions for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such taxable income;

(iv)with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by tendering to
the Company vested shares of Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company Group based on the maximum statutory withholding rates in Participant’s
applicable jurisdictions for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such taxable income;

(v)with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to shares of Stock then issuable to Participant pursuant to the RSUs, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company Group Member with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the applicable Company Group Member at
such time as may be required by the Administrator, but in any event not later
than the settlement of such sale; or

(vi)in any combination of the foregoing.

(b)With respect to any withholding taxes arising in connection with the RSUs, in
the event Participant fails to provide timely payment of all sums required
pursuant to Section 2.5(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 2.5(a)(ii) or Section 2.5(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Stock issuable
with respect to the RSUs to Participant or his or her legal representative
unless and until Participant or his or her legal representative shall have paid
or otherwise satisfied in full the amount of all federal, state, local and
foreign taxes applicable with respect to the taxable income of Participant
resulting from the vesting or settlement of the RSUs or any other taxable event
related to the RSUs.

(c)In the event any tax withholding obligation arising in connection with the
RSUs will be satisfied under Section 2.5(a)(iii), then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares from those
shares of Stock then issuable to Participant pursuant to the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
Group Member with respect to which the withholding obligation
arises.  Participant’s acceptance of this Award constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this Section 2.5(c), including the transactions
described in the previous sentence, as applicable.  The Company may refuse to
issue any shares of Stock in settlement of the RSUs to Participant until the
foregoing tax withholding obligations are satisfied, provided that no payment
shall be delayed under this Section 2.5(c) if such delay will result in a
violation of Section 409A of the Code.

(d)Participant is ultimately liable and responsible for all taxes owed in
connection with the RSUs, regardless of any action any Company Group Member
takes with respect to any tax withholding obligations that arise in connection
with the RSUs.  No Company Group Member makes any

A-4

 

 

--------------------------------------------------------------------------------

 

representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the RSUs or the subsequent
sale of Shares.  The Company Group does not commit and is under no obligation to
structure the RSUs to reduce or eliminate Participant’s tax liability.

2.6Rights as Stockholder.  Neither Participant nor any Person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account).  Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

ARTICLE III.
Restrictive Covenants

3.1Restriction on Competition. Participant hereby agrees that Participant shall
not, at any time during the Noncompetition Restricted Period, directly or
indirectly engage in, have any interest in (including, without limitation,
through the investment of capital or lending of money or property), or manage,
operate or otherwise render any services to, any Person (whether on his own or
in association with others, as a principal, director, officer, employee, agent,
representative, partner, member, security holder, consultant, advisor,
independent contractor, owner, investor, participant or in any other capacity)
that engages in (either directly or through any Company Group Member or
Affiliate thereof) any business or activity, within any of the states or
territories within the United States or any other country, territory or state in
which the Company Group operates, (i) that creates, designs, invents, engineers,
develops, sources, markets, manufactures, distributes or sells any product or
provides any service that may be used as a substitute for or otherwise competes
with any product or service of the Company Group, or (ii) which the Company
Group or any of its Affiliates has taken active steps to engage in or acquire,
but only if Participant directly or indirectly engages in, has any interest in
(including, without limitation, through the investment of capital or lending of
money or property), or manages, operates or otherwise renders any services in
connection with, such business or activity (whether on his own or in association
with others, as a principal, director, officer, employee, agent, representative,
partner, member, security holder, consultant, advisor, independent contractor,
owner, investor, participant or in any other capacity). Notwithstanding the
foregoing, Participant shall be permitted to acquire a passive stock or equity
interest in such a business; provided that such stock or other equity interest
acquired is not more than five percent (5%) of the outstanding interest in such
business.

3.2 Non-Solicitation. Participant hereby agrees that Participant shall not, at
any time during the Nonsolicitation Restricted Period, directly or indirectly,
either for Participant or on behalf of any other Person, (i) recruit or
otherwise solicit or induce any employee, customer or supplier of the Company
Group to terminate his, her or its employment or arrangement with the Company
Group, or otherwise change his, her or its relationship with the Company Group,
or (ii) hire, or cause to be hired, any person who was employed by the Company
Group at any time during the twelve (12)-month period immediately prior to date
of Participant’s Termination of Service or who thereafter becomes employed by
the Company Group.

3.3 Confidentiality. Except as Participant reasonably and in good faith
determines to be required in the faithful performance of Participant’s duties
for the Company Group or in accordance with Section 3.5, Participant shall,
during the Participant’s period of service with the Company Group and after the
Cessation Date, maintain in confidence and shall not directly or indirectly,
use, disseminate, disclose or publish, for Participant’s benefit or the benefit
of any other Person, any confidential or proprietary information or trade
secrets of or relating to the Company Group, including, without limitation,
information

A-5

 

 

--------------------------------------------------------------------------------

 

with respect to the Company Group’s operations, processes, protocols, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment (“Proprietary Information”), or deliver to any Person, any
document, record, notebook, computer program or similar repository of or
containing any such Proprietary Information. Participant’s obligation to
maintain and not use, disseminate, disclose or publish, or use for Participant’s
benefit or the benefit of any other Person, any Proprietary Information after
the Cessation Date will continue so long as such Proprietary Information is not,
or has not by legitimate means become, generally known and in the public domain
(other than by means of Participant’s direct or indirect disclosure of such
Proprietary Information) and continues to be maintained as Proprietary
Information by the Company Group. The parties hereby stipulate and agree that as
between them, the Proprietary Information identified herein is important,
material and affects the successful conduct of the businesses of the Company
Group (and any successor or assignee of the Company Group). In accordance with
18 U.S.C. Section 1833, the Company hereby notifies Participant that,
notwithstanding anything to the contrary herein, (a) Participant shall not be in
breach of this Section 3.3 and shall not be held criminally or civilly liable
under any federal or state trade secret law (i) for the disclosure of a trade
secret that is made in confidence to a federal, state or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (ii) for the disclosure of a trade secret that
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal, and (b) if Participant files a lawsuit for
retaliation by the Company Group for reporting a suspected violation of law,
Participant may disclose a trade secret to Participant’s attorney, and may use
trade secret information in the court proceeding, if Participant files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

3.4 Return of Company Group Property. Upon Participant’s Termination of Service
for any reason, Participant will promptly deliver to the Company Group (i) all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents that are
Proprietary Information, including all physical and digital copies thereof, and
(ii) all other Company Group property (including, without limitation, any
personal computer or wireless device and related accessories, keys, credit cards
and other similar items) which is in his or her possession, custody or control.

3.5 Response to Subpoena; Whistleblower Protection. Participant may respond to a
lawful and valid subpoena or other legal process but shall give the Company
Group the earliest possible notice thereof, and shall, as much in advance of the
return date as possible, make available to the Company Group and its counsel the
documents and other information sought, and shall assist such counsel in
resisting or otherwise responding to such process. Notwithstanding anything to
the contrary contained herein, no provision of this Agreement shall be
interpreted so as to impede Participant (or any other individual) from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures under the whistleblower provisions of federal law or
regulation. Participant does not need the prior authorization of the Company
Group to make any such reports or disclosures and Participant shall not be not
required to notify the Company Group that such reports or disclosures have been
made.

3.6Non-Disparagement. Participant agrees not to disparage the Company Group, any
of its products or practices, or any of its directors, officers, agents,
representatives, partners, members, equity holders or Affiliates, either orally
or in writing, at any time; provided that Participant may confer in confidence
with Participant’s legal representatives and make truthful statements as
required by law.

3.7 Restrictions Upon Subsequent Employment. Prior to accepting other employment
or any other service relationship during the Noncompetition Restricted Period,
Participant shall provide a copy of

A-6

 

 

--------------------------------------------------------------------------------

 

this Article III to any recruiter who assists Participant in obtaining other
employment or any other service relationship and to any employer or other Person
with which Participant discusses potential employment or any other service
relationship.

3.8Enforcement. In the event the terms of this Article III shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. Any breach or
violation by Participant of the provisions of this Article III shall toll the
running of any time periods set forth in this Article III for the duration of
any such breach or violation.

3.9Forfeiture Upon Violation. Notwithstanding any other provision of this
Agreement that may provide to the contrary, in the event of Participant’s
violation of any restrictive covenant within this Article III or any other
agreement by and between Participant and any Company Group Member, as determined
by the Company, in its sole discretion, then (a) the RSUs shall immediately be
terminated and forfeited in its entirety and (b) Participant shall pay to the
Company in cash any amounts paid to Participant in respect of the RSUs during
the 12-month period immediately preceding (or at any time after) the date of
such violation. By accepting these RSUs, Participant hereby acknowledges, agrees
and authorizes the Company to reduce any amounts owed by any Company Group
Member (including amounts owed as wages or other compensation, fringe benefits,
or vacation pay, as well as any other amounts owed to Participant by any Company
Group Member), by the amounts Participant owes to the Company under this Section
3.9. To the extent such amounts are not recovered by the Company through such
set-off, Participant agrees to pay such amounts immediately to the Company upon
demand. This right of set-off is in addition to any other remedies the Company
may have against Participant for Participant’s breach of this Agreement or any
other agreement. Participant’s obligations under this Section 3.9 shall be
cumulative (but not duplicative) of any similar obligations Participant may have
pursuant to this Agreement or any other agreement with any Company Group Member.

3.10 Injunctive Relief. Participant recognizes and acknowledges that a breach of
the covenants contained in this Article III will cause irreparable damage to the
Company Group and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, Participant agrees that in the event of a breach of
any of the covenants contained in this Article III, in addition to any other
remedy which may be available at law or in equity, the Company Group will be
entitled to specific performance and injunctive relief.

3.11Special Definition. As used in this Article III, the following terms shall
have the ascribed meanings:

(a)“Affiliate” shall mean, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person where “control” shall have the meaning given such term under Rule 405 of
the Securities Act.

(b)“Cessation Date” shall mean the date of Participant’s Termination of Service
(regardless of the reason for such termination).

(c)“Noncompetition Restricted Period” shall mean the period from the Grant Date
through the first (1st) anniversary of the Cessation Date.

A-7

 

 

--------------------------------------------------------------------------------

 

(d)“Nonsolicitation Restricted Period” shall mean the period from the Grant Date
through the second (2nd) anniversary of the Cessation Date.

ARTICLE IV.

other provisions

4.1Administration.  The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested Persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

4.2RSUs Not Transferable.  The RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed.  No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

4.3Adjustments The Administrator may accelerate the vesting of all or a portion
of the RSUs in such circumstances as it, in its sole discretion, may determine.
Participant acknowledges that the RSUs and the Shares subject to the RSUs are
subject to adjustment, modification and termination in certain events as
provided in this Agreement and the Plan, including Section 13.2 of the Plan..

4.4Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
4.4, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

4.5Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

4.6Governing Law.   The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

4.7Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the

A-8

 

 

--------------------------------------------------------------------------------

 

RSUs are granted, only in such a manner as to conform to Applicable Law. To the
extent permitted by Applicable Law, the Plan, the Grant Notice and this
Agreement shall be deemed amended to the extent necessary to conform to
Applicable Law.

4.8Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.

4.9Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 4.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

4.10Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs (including RSUs which result from the
deemed reinvestment of Dividend Equivalents), the Dividend Equivalents, the
Grant Notice and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

4.11Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of any Company Group Member or shall interfere with or
restrict in any way the rights of the Company Group, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between a Company Group
Member and Participant.

4.12Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings, notices, communications and agreements
of the Company and Participant with respect to the subject matter hereof,
subject to the last sentence of Section 3.9 hereof.

4.13Section 409A.  This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A.  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other Person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

4.14Agreement Severable.  In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

A-9

 

 

--------------------------------------------------------------------------------

 

4.15Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs and Dividend
Equivalents.

4.16Counterparts.  The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

4.17Broker-Assisted Sales.  In the event of any broker-assisted sale of shares
of Stock in connection with the payment of withholding taxes as provided in
Section 2.5(a)(iii) or Section 2.5(a)(v): (A) any shares of Stock to be sold
through a broker-assisted sale will be sold on the day the tax withholding
obligation arises or as soon thereafter as practicable; (B) such shares of Stock
may be sold as part of a block trade with other participants in the Plan in
which all participants receive an average price; (C) Participant will be
responsible for all broker’s fees and other costs of sale, and Participant
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (D) to the extent the proceeds
of such sale exceed the applicable tax withholding obligation, the Company
agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company Group Member with respect
to which the withholding obligation arises an amount in cash sufficient to
satisfy any remaining portion of the applicable Company Group Member’s
withholding obligation.

 

*

A-10

 

 

--------------------------------------------------------------------------------

 

 

 